PER CURIAM.
The question is whether, on the evidence admitted in the case without objection, the trial judge erred in directing a verdict for 'the United States, thus taking away from the jury the right to pass upon the sufficiency of the excuses proved in the case.
That the duty of railroads engaged in interstate commerce to comply with statutes in regard to safety appliances is absolute, and in suits by the United States for penalties thereunder no excuses are sufficient, is held in Atlantic Coast Line R. Co. v. United States, 168 Fed. 175, 94 C. C. A. 35; United States v. Wabash R. Co. (7th Circuit) 182 Fed. 802; United States v. Denver & Rio Grande R. Co., 163 Fed. 519, 90 C. C. A. 329; United States v. Atchison, Topeka & Santa Fe R. Co., 163 Fed. 517, 90 C. C. A. 327; Chicago, Milwaukee & St. Paul R. Co. v. United States, 165 Fed. 423, 91 C. C. A. 373, 20 L. R. A. (N. S.) 473; United States v. Southern Pacific R. Co., 169 Fed. 407, 94 C. C. A. 629; Chicago, Burlington & Quincy R. Co. v. United States, 170 Fed. 556, 95 C. C. A. 642. And that was evidently the view of the learned trial judge.
On these adjudged cases, and in view of the construction given by Congress in the act of April 14, 1910, the judgment of the District Court is affirmed.